DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
 Acknowledgement is made this application is a CON of 15/686,605 filed on 08/25/2017 (PAT 10,650,392) which is a CON of 14/302,969 filed on 06/12/2014 (PAT 9,760,899)  which is a CON of 13/770,611 filed on 02/192013 (PAT 8,793,173) which is a CON of 10/972,179 filed on 10/22/2004 (PAT 8,380,594).

DETAILED ACTION
Claims 1-29 presented examination. Applicant filed preliminary amendment canceling claims 1-29 and adding new claims 30-35. Therefore, the claims 30-35 are pending.

Claim Objections
Claims 33, 34 and 35 are objected to because of the following informalities:  Claims 33, 34 and 36 are identical. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 30-35  in the instant application are rejected on the ground of nonstatutory double patenting over claims 1-5 of Patent No. 10,650,392, claims 1-26 of U. S. Patent No. 8,380,594; 1-13 of U.S. Patent 8,793,173; and 1-11 of U.S. Patent 9,760,899, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: system and method preparing model to analyze a performance metric of a selected company and validating the model of performance metric against actual performance of the selected company.
2.	As per claim 30 of instant application, claim 1 of patent ‘392, claims 1, 2, 13, 24-26 of patent ‘594; claims 1 and 2 of patent ’173; and claims 1 of patent ‘899 teach identifying source data source, collecting the first set of data, identifying an additional data source, collecting additional set of data, combining the data sets, selecting and applying an analytical process of (neural network) and validating the model of the performance metric.
As per the dependent claims 31-33 of the instant application, the dependent claim 5 of patent’392 teach claim 32, and claim 10 of patent’173 teaches claim 33. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-35 are directed to method for validating a model of performance metric against actual performance of a selected company. The claims 30-35 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 30 is directed to a process; i.e., a series of a method steps or acts, for preparing model of performance metric. A process is non-statutory categories of invention because fails to positively recite the particular machine, computer equivalent of neurons, to which it is tied, for example by identifying the apparatus that accomplishes the significant method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state (Step 1: No).

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claim 30 is then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of identifying a first data source; mapping unstructured or semi-structured data from the first data source; identifying one or more additional data sources; mapping unstructured or semi-structured data from one or more additional data sources, collected in human readable formats, into structured machine readable formats in the database as one or more additional sets of data; and combining the first set of data with the one or more additional sets of data in a combined data set.”
The limitations of identifying a first data source; mapping unstructured or semi-structured data from the first data source; identifying one or more additional data sources; mapping unstructured or semi-structured data from one or more additional data sources, collected in human readable formats, into structured machine readable formats in the database as one or more additional sets of data; and combining the first set of data with the one or more additional sets of data in a combined data set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, identifying, mapping and combining data encompasses the user manually performing these steps…….” The recitation of hardware/processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
neural network analysis to the combined data set to develop a model of the performance metric; and validating said model of the performance metric against the actual performance of the selected company.” 
The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of preparing neural network by creating connections between different processing steps of  identifying, mapping and combining measurable data that is different from any other ones of the plurality of disparate, non-fundamental data source related to the performance metric of a selected company and apply neural network analysis to combined data and developing a model for performance metric of the selected company and validating the model against the actual performance of the selected company which provides a specific improvement over prior systems, providing multiple source of pertinent  and measurable data and analyzing selected performance metrics of selected companies that provides transparency into activities and performance of the selected company with ability to identify strategic and tactical shift in company’s performance enabling to forecast company’s future performance (see Specification: paragraph [0010]). The neural network with intelligence model attempt to imitate the human brain works by creating connections between processing elements enabling to produce effective predicting events (see paragraph [0029]).
Thus, the claims is eligible because they are not directed to the recited judicial exception (YES). 

Step 2B: Claim provides an Inventive concept? – Not Applicable

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al., International Journal of Forecasting, 1997 (reference U in attached PTO-892) in view of Abu El Ata, U.S. Pub No. 2004/0167765 (reference A in attached PTO-892) (Called Ata hereinafter) further in view of Devarakonda et al., U.S .Pub No. 2003/0225801 (reference B in attached PTO-892).
As per claim 30, Zhang et al teach method for preparing a neural network to analyze a performance metric of a selected company, comprising: 
identifying a first data source having a first set of non-fundamental data that is related to the performance metric of the selected company; (see Fig. 1, Input Layer, page 39, column 1, 1st – 3rd paragraph; where plurality of training data is identified which is combined to generate Cost Function); 
identifying one or more additional data sources, each of the one or more additional data sources has an additional set of non-fundamental data different from the first set of data and that is related to the performance metric of the selected company (see page 44, column 2, 
combining the first set of data with the one or more additional sets of data in a combined data set (see Fig. 1, Input Layer (Plurality of Nodes); where plurality nodes representing plurality of variables used to generate forecast model); and 
applying a neural network analysis to combined data to develop a model (see Fig. 1 and Table 2; where artificial neural network is used develop a forecast model  using multiple input nodes)
Zhang et al. do not teach validating said model of the performance metric against the actual performance of the selected company.
Ata teaches validating said model of the performance metric against the actual performance of the selected company (Ata, paragraph [0053-0055]; where business requirement is compared with performance metric of the model).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow validating said model of the performance metric against the actual performance of the selected company to Zhang et al. because Ata teaches including above features would enable to confirm the performance requirement is met or design is modified if the requirement is not met (Ata, paragraph [0055-0056]).
Zhang et al. do not teach mapping unstructured or semi-structured data from the first data source, collected in human readable formats, into structured machine readable formats in a database as a first data set; mapping unstructured or semi-structured data from one or more additional data sources, collected in human readable formats, into structured machine readable formats in the database as one or more additional sets of data.
Devarakonda et al. teach mapping unstructured or semi-structured data from the first data source, collected in human readable formats, into structured machine readable formats in a database as a first data set; mapping unstructured or semi-structured data from one or more 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features into Zhang et al. because Devarakonda et al. teaches including above features would enable to provide policy based storage of data (see abstract, paragraph [0004]).
As per claim 31, Zhang et al. teach claim 1 as described. Zhang et al. further teach the method, wherein 
at least one of the first data set and the one or more additional sets of data comprise human readable data from a publicly accessible Internet web site; a step of deep searching publicly available Internet web sites to collect data for at least one of the first data set and the one or more additional data sets (see Fig. 1, Input Layer/ Multiple Nodes: page 38; where examiner interprets data obtained from plurality of sources including publicly accessible Internet Website).
As per claims 33, 34 and 35, Zhang et al. teach claim 30 as described.
 Zhang et al. do not teach validating each of the first set of data and the one or more additional sets of data by cleaning and filtering the data to remove errors and/or incomplete data entries and/or other data entries that can be determined to be inappropriate in their content.
Ata teaches validating each of the first set of data and the one or more additional sets of data by cleaning and filtering the data to remove errors and/or incomplete data entries and/or other data entries that can be determined to be inappropriate in their content (see paragraph [0056-0058]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow above features into Zhang et al. because Qin teaches including above features would enable to address problem preventing the validation (see paragraph [0056]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Akkiraju et al. (U.S. Pub No. 2010/0082407) teach financial transformation.
Asaf (U.S. Pub No. 2017/0293874) teaches intelligent real-time enterprise performance management method and system.
Ballow et al. (U.S. Pub No. 2005/0209942) teach future value drivers.
Bruce et al. (U.S. Patent No. 8,010,399) teach analyzing initiatives for a business network.
Harris (U.S. Pub No. 2015/0006260) teaches organization performance assessment.
Keller et al. (WO 00/20939) teach monitoring and controlling manufacturing system.
Porter et al (U.S. Pub No. 2015/0019300) teach economic performance metric based evaluation.
Parkinson et al. (U. S. Pub No. 2010/0204973) teach method for diagnosis prognosis and treatment.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691   
12/02/2021